department of the treasury internal_revenue_service washington d c da oo tax_exempt_and_government_entities_division uniform issue list feb se‘ t ep qa ti legend taxpayer a ira a financial_institution a account b amount a amount b amount c dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by correspondence dated date date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the intemal revenue code code regarding the distribution of amount b from your individual_retirement_account ira a maintained with financial_institution a the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was over years of age in it is asserted that the failure to accomplish a rollover within the 60-day period prescribed by code sec_408 d was due to taxpayer a's mental and physical conditions which impaired his ability to manage his financial affairs 20vu920060 on date taxpayer a received amount a as a distribution from ira a this distribution included amount c taxpayer a’s required_minimum_distribution on date taxpayer a deposited amount a into account b a non-ira account on date taxpayer a received a distribution of amount b from ira a which liquidated ira a taxpayer a withdrew amount b for medical_expenses and deposited the funds into account b on date when taxpayer a received the distribution of amount b he had just been discharged from the hospital where medication had been administered to him for pain relief taxpayer a's physician stated that this medication may alter memory and cognition although taxpayer a intended to use the distributed funds for medical_expenses his medical_condition caused him to forget that he had medical insurance coverage through his spouse's employment taxpayer a's withdrawal of funds to pay medical_expenses was not therefore a rational action taxpayer a did not remember that he withdrew amount b from ira a until he received the form 1099-r for the year amount b remains unused in account b based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount b from ira a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual v920060 received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with the assertion that the failure to accomplish a timely rollover of amount b was caused by taxpayer a's mental and physical conditions which impaired his ability to manage his financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira a taxpayer a is granted a period of days from the date of this ruling letter to contribute amount b minus the and minimum required distributions into an eligible_retirement_plan such as an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount b minus the and minimum required distributions will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed pursuant to sec_408 and sec_401 of the code this letter only applies to the taxpayer named above sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office contact if you wish to inquire about this ruling please at please address all correspondence to se t ep ra t1 sincerely yours a he a wh far card fere se uren carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
